 

 
 The Dow Chemical Company and Subsidiaries
 EXHIBIT 10(e)
 
 
 
 

 
THE DOW CHEMICAL COMPANY DIVIDEND UNIT PLAN




1.         Establishment and Purpose of the Plan


The Dow Chemical Company Dividend Unit Plan is hereby established upon the
following terms and conditions. The purpose of the Plan is to attract and retain
in the employ of the Company and its Subsidiaries people of ability, training
and experience by providing such people, in consideration of services performed,
an incentive for outstanding performance to the end of furthering the continued
growth and profitability of the Company.


2.         Definitions


 
2.01     Awardee:  An Employee to whom Dividend Units are awarded under the
Plan.



 
2.02     Board of Directors:  The Board of Directors of the Company.



 
2.03    Common Stock:  The common stock of the Company, par value $2.50 a share.



 
2.04     Company: The Dow Chemical Company, a Delaware corporation, or any
successor to substantially all its business.



 
2.05     Compensation Committee or Committee:  The committee designated to
administer the Plan under Section 4.



 
2.06     Dividend Unit: The right awarded by the Committee under Section 5 of
the Plan.



 
2.07     Employee:  A full-time managerial, administrative or professional
employee of the Company or a Subsidiary, including an officer or director who is
such an employee.



 
2.08     Plan:  The Dow Chemical Company Dividend Unit Plan herein set forth, as
the same may from time to time be amended.



 
2.09     Subsidiary: Any business association (including a corporation or a
partnership, other than the Company) in an unbroken chain of such associations
beginning with the Company if each of the associations other than the last
association in the unbroken chain owns equity interests (including stock or
partnership interests) possessing 50% or more of the total combined voting power
of all classes of equity interests in one of the other associations in such
chain.


 
69

--------------------------------------------------------------------------------

 

3.          Eligibility


The Company may from time to time grant Dividend Units to Employees as a reward
for services performed.


4.         Compensation Committee:  Interpretation and Regulations


 
4.01     Constitution and Noneligibility for Awards:  The Plan shall be
administered by the Compensation Committee as established in the By—Laws of the
Company. No persons appointed to the Compensation Committee shall be eligible
for an award of Dividend Units while serving on the Committee.



 
4.02     Administrative Powers:  The Compensation Committee shall have full
power to interpret and administer the Plan and full authority to act in
selecting the Employees to whom awards will be granted, the terms and conditions
of awards granted under the Plan and the term of agreements which will be
entered into with Awardees. The Compensation Committee shall have the power to
make regulations for carrying out the Plan and to make changes in such
regulations as they from time to time deem proper. Any interpretation by the
Compensation Committee of the terms and provisions of the Plan and the
administration thereof, and all action taken by the Compensation Committee,
shall be final, binding and conclusive on the Company, its stockholders,
Subsidiaries, all Employees, their respective legal representatives, successors
and assigns and upon all other persons claiming under or through any of them. As
to the selection of and grants of dividend units to Awardees who are not subject
to Sections 16(a) and 16(b) of the Securities Exchange Act of 1934, the
Committee may delegate any or all of its responsibilities to members of the
Company’s administration.



 
4.03     Limitation on Liability:  Members of the Board of Directors and members
of the Compensation Committee acting under the Plan shall be fully protected in
relying in good faith upon the advice of counsel and shall incur no liability
except for gross negligence or willful misconduct in the performance of their
duties.



5.         Rules and Conditions


The grant of Dividend Units shall be upon the following rules and conditions:


 
5.01     Dividend Unit Grants:  Dividend Units, which are rights to receive for
a specified period of time cash payments from the Company or a Subsidiary
equivalent in value to cash dividends paid during that period on one share of
Common Stock, shall be evidenced by Dividend Unit agreements. Such agreements
shall conform to the requirements of the Plan and may contain such other
provisions (including provisions for the protection of Dividend Units in the
event of mergers, consolidations, dissolutions, and liquidations) as the
Committee shall deem advisable.


 
70

--------------------------------------------------------------------------------

 

 
5.02     Duration:  Unless forfeited as hereinafter provided, Dividend Units
shall remain in effect for such period of time as the Compensation Committee
shall specify but in no event beyond the date of the death of the Awardee except
that the Committee may upon granting Dividend Units provide for payment of the
same to the surviving spouse of an Awardee until the earlier of the death of
such spouse or the original expiration date.



6.        Adjustments Upon Changes in Capitalization


In the event of a reorganization, recapitalization, stock split, stock dividend,
combination of shares, merger, consolidation or any other change in the
corporate structure of the Company affecting Common Stock, or a sale by the
Company of all or part of its assets, or any distribution to stockholders other
than a normal cash dividend, the Board of Directors shall make appropriate
adjustment in the number and kind of Dividend Units theretofore granted or
awarded under the Plan.


7.         Termination and Amendment


The Compensation Committee shall have the power to terminate the Plan at any
time, and from time to time may make such changes in and additions to the Plan
as it may deem proper and in the best interests of the Company.


8.         Forfeiture


Dividend Units may be forfeited if the Awardee terminates his or her employment
with the Company or its Subsidiaries for any reason other than death or
retirement, except that the Compensation Committee shall have the authority to
provide for their continuation in whole or in part whenever it in its judgment
shall determine that such continuation is in the best interests of the Company.
Dividend Units may furthermore be forfeited by an Awardee if the Committee
determines that the Awardee has at any time engaged in any activity harmful to
the interest of or in competition with the Company or its Subsidiaries or
accepts employment with a competitor.


9.         Non-Assignability


The Awardee’s rights to future payments of dividend units may not be pledged,
assigned or transferred for any reason during the Awardee’s lifetime, and any
attempt to do so shall be void and the relevant Dividend Unit account of the
Awardee shall be forfeited.


10.      General Provisions


 
10.01   Nothing contained in the Plan, or in any award granted pursuant to the
Plan, shall confer upon any Employee any right with respect to continuance of
employment by the Company or a Subsidiary, nor interfere in any way with the
right of the Company or a Subsidiary to terminate the employment of any Employee
at any time with or without assigning any reason therefor.
 



71

--------------------------------------------------------------------------------


 
10.02   For purposes of this Plan, transfer of employment from the Company to a
Subsidiary, from a Subsidiary to the Company, or from one Subsidiary to another
Subsidiary shall not be deemed termination of employment. In addition, the
Committee may on a case—by—case basis treat a transfer to a related company
which is not a Subsidiary as not being a termination of employment.



 
10.03   Appropriate provision may be made for all taxes required to be withheld
in connection with any grant of and payment in respect of any Dividend Units
under the applicable laws or other regulations of any governmental authority,
whether Federal, state or local and whether domestic or foreign.



 
10.04   Without amending the Plan, awards may be granted to Employees who are
foreign nationals or employed outside the United States or both, on such terms
and conditions different from those specified in the Plan as may, in the
judgment of the Compensation Committee, be necessary or desirable to further the
purpose of the Plan.



 
10.05   To the extent that Federal laws (such as the Securities Exchange Act of
1934, the Internal Revenue Code of 1954 or the Employee Retirement Income
Security Act of 1974) do not otherwise control, the Plan and all determinations
made and actions taken pursuant hereto shall be governed by the law of Delaware
and construed accordingly.



 
10.06   Notwithstanding any other provision of the Plan to the contrary:



 
(i)        Within 30 days after the occurrence of a Change in Control, the
Company shall pay to each Awardee an amount in cash, in a lump sum, equal to the
product of (A), (B), (C) and (B), where (A) is equal to the amount of the
dividend on a share of Common Stock most recently declared prior to the Change
in Control, (B) is equal to the number of Dividend Units granted to an Awardee
pursuant to a Dividend Unit agreement, (C) is equal to the number of regular
dividend payment dates (assuming normal quarterly dividends) remaining during
the term of the applicable Dividend Unit agreement and (D) is equal to 90
percent.



 
(ii)      Definition:  “Change in Control” shall mean a change in control of the
Company of a nature that would be required to be reported in response to Item
5(f) of Schedule 14A of Regulation 14A promulgated under the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), whether or not the Company is then
subject to such reporting requirement; provided that, without limitation, a
Change in Control shall be deemed to have occurred if (A) any individual,
partnership, firm, corporation, association, trust, unincorporated organization
or other entity, or any syndicate or group deemed to be a person under Section
14(d)(2) of the Exchange Act, is or becomes the “beneficial owner” (as defined
in Rule 13d—3 of the General Rules and Regulations under the Exchange Act) ,
directly or indirectly, of securities of the Company representing 20% or more of
the combined voting power of the company’s then outstanding securities entitled
to vote in the election of directors of the Company; or (B) during any period of
two (2) consecutive years (not including any period prior to the execution of
this Plan), individuals who at the beginning of such


 
72

--------------------------------------------------------------------------------

 

period constitute the Board of Directors and any new directors, whose election
by the Board of Directors or nomination for election by the company’s
stockholders was approved by a vote of at least three quarters (3/4) of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute a majority thereof; provided, further, that a
change in control shall not be deemed to be a Change in Control for purposes of
this Plan if the Board of Directors has approved such change in control prior to
either the occurrence of any of the events described in the foregoing clauses
(A) and (B) or the commencement by any person other than the Company of a tender
offer for the Common Stock not approved by the Board of Directors prior to such
commencement.


 
73

--------------------------------------------------------------------------------

 